Programme of support for the European audiovisual sector (MEDIA 2007) (debate)
The next item is the recommendation for second reading by the Committee on Culture and Education on the Council common position for adopting a decision of the European Parliament and of the Council on the implementation of a programme of support for the European audiovisual sector (MEDIA 2007) (06233/2/2006 - C6-0271/2006 - 2004/0151 (COD)) (rapporteur: Mrs Hieronymi)
rapporteur. - (DE) Mr President, today finds us debating MEDIA 2007, the third generation support programme for the European film industry.
I want to extend the warmest thanks to the members of the Committee on Culture and Education and to the advisory committees for their excellent cooperation, and particularly too to Commissioner Reding and her staff, who, together with this House, have tried to do everything they could to help the European audio-visual industry develop further and be a success.
It was exactly a year ago today, on 25 October 2005, that we in this House adopted this draft programme by a broad majority. We had wanted to adopt the programme in good time - and by that I mean early - so that it could be available to Europe's film-makers with effect from 1 January 2007, but the European Council was not, alas, far-sighted enough to stick to this timetable, and required us, in the first instance, to go through some difficult financial negotiations.
The MEDIA 2007 programme is structured in the same way as its successful predecessors, MEDIA and MEDIA PLUS, covering training, development and sales in the audiovisual sector, but not production, which is a matter for the Member States to deal with. What makes the MEDIA programme so extraordinarily important is the fact that the audio-visual sector is, as we are all aware, one of the fastest growing economic sectors not only in Europe, but throughout the world. If Europe wants to keep up, it has to get on the right track.
The MEDIA programme represents a response to two core problems with the European audio-visual market, the first of which is its fragmentation, which is attributable primarily to our cultural, linguistic and national diversity; while that is a treasure, and one of the most important treasures Europe possesses, it also presents great challenges in terms of market development. Secondly, the audio-visual market in Europe suffers from chronic under-capitalisation. The MEDIA programme does a good job of responding to those challenges.
The MEDIA programme helped fund 90% of all films produced for export within Europe, and every euro invested through it brings another twenty in follow-up investment, and so it was very definitely right that the Commission, and Commissioner Reding in particular, should push as they did for adequate funding for this on the part of the European Union, and proposed that this should amount to the sum of one billion euros. It is unfortunate that the Council could not, in the course of negotiations, be prevailed upon to accept this sum, which was reduced to EUR 671 million, so we have managed to maintain the status quo without achieving any further development.
The new programme does, nevertheless, incorporate three priorities. The first is digitisation, the second enhanced cooperation at every level, and the third improved access to financial institutions specialising in the funding of films. All I can say to all that is that we are speaking out strongly in favour of a quick start for the programme, of its successful implementation and of what we hope will be adequate funding next time round.
Member of the Commission. (FR) Mr President, ladies and gentlemen, I know that, like me, everyone in Parliament values the MEDIA programme, a programme that has proven itself and that has supported the European audiovisual sector since it launched. We are now in the fourth generation of this programme, and the fact that we have stuck with the basic structure, whilst innovating with regard to the precise elements linked to technological progress, shows that the programme has demonstrated its worth, that it is important, that it is unanimously recognised by those in the sector and that it is vital to the future of our audiovisual creativity and heritage.
Mr President, I am delighted at the European Parliament's unwavering support, and in particular at the constructive and unfailing support of its rapporteur Mrs Hieronymi. The recommendation for second reading marks a new step towards a speedy entry into force of the programme in 2007. Parliament has done its part, and the final decisions now need to be taken by the Council. I hope that this will enable those working in the audiovisual sector to benefit from next year, smoothly and seamlessly, from this aid that is so vital to them for many reasons: firstly, for European cultural diversity, secondly, for the creation of European productions, and, finally, for the robustness of the content industry. For my part, I am going to promote, as in the past, the adoption of this decision, which will be a crucial step for the future of the European audiovisual sector.
Mr President, today's proposal for the adoption by the European Parliament of the common position on the decision to implement a programme of support for the European audiovisual sector is due, I would say, to the personal persistence and systematic work of a great many people, especially the rapporteur, Mrs Ruth Hieronymi, whom I too, as draftsman of the opinion of the Committee on Women's Rights and Gender Equality, honestly congratulate, together with the leading person working on the MEDIA series of programmes, Commissioner Reding.
In cooperation with the European Commission and the Council, we have come to the final version of the text of the MEDIA 2007-2013 programme, which gives especial added value to the development of the European audiovisual sector which, apart from its economic benefit and importance and the anticipated contribution to the development of employment in the European Union and of the competitiveness of the audiovisual industry, also has a particular social and cultural value.
The audiovisual sector today has huge potential for combating gender stereotypes and cultivating the attitudes and conduct of European communities on the basis of traditions, unchanged values and respect for the dignity and uniqueness of human beings.
Thanks to the contribution of the European Parliament to the strengthening of the pre-productive and post-productive stage of the majority of European audiovisual producers, the new MEDIA 2007 will continue to highlight their importance for the promotion of cultural dialogue and linguistic and cultural heritage.
We also hope that, within the framework of the globalisation of competitiveness and of the strategic objectives of Lisbon, a European industry will be promoted which is respected, strong and of differentiated content, in order to develop European values and make them accessible, by giving greater attention to the promotion of the lesser spoken languages ...
(The President cut off the speaker)
on behalf of the PSE Group. - (ET) Ladies and gentlemen, first of all I would like once again to congratulate Mrs Hieronymi, the rapporteur, who has skilfully made MEDIA 2007 into an excellent document with which to support the European film industry.
I am glad but also concerned; glad that support for digitalisation has become a central part of the MEDIA 2007 programme, but concerned that, at the present level of funding, the European film industry will not be competitive.
Digitalisation is a challenge that the European audio-visual sector needs in order to develop its ability for innovation. Digitalisation could become an effective means of overcoming the division of the European market.
I would like to thank the Commission, the Council and all of my colleagues who supported my positions as shadow rapporteur. As regards the present situation, the proportion of US production on European television stations has once again reached a record level. Hollywood also rules our cinemas.
There was a time when the cinema belonged to Fassbinder and the French new wave. More recently it belonged to Kaurismäki and the Dogma group. Now the intelligent European audience wants to see Asian film production.
I know that the rise of brilliant filmmakers depends largely on chance. The present underfunding means that the next European film genius may go to work in America or go into another field of work altogether.
The media is not just an industry. The media is a means for the creation of identity, and it is because the European Union cannot function without European identity that I would like to emphasise once again how essential it is that we support our film industry.
I would like to thank you all for the work you have done, but I must conclude by saying that what has been achieved in the area of financing is below the level it was at when we began work. For that reason, I feel sorry for Europe.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, it is already a year since, at first reading, we welcomed the excellent work by the rapporteur, whom I would like to congratulate once again on her more recent work. Furthermore, last September, Mrs Hieronymi, myself and other MEPs discussed these topics with members of the Italian Government and operators in the sector, during a long and interesting debate on the occasion of the 57th year of the prestigious Venice film festival.
We appreciate that there has been a delay. The European Parliament has, with a great sense of responsibility, acted extremely swiftly and today brings to the attention of the Chamber the final text of the report on the MEDIA programme, which has of course been much improved, making resources more accessible to potential beneficiaries, strengthening cooperation with other Community programmes in the areas of education, training and research, as well as creating easier access to credit for the audiovisual industry in order to remedy the chronic underinvestment in the sector.
Moreover, the use of new technologies represents an inevitable shift towards rationalising costs and consequent competitiveness. I therefore propose that the Commission should take it upon themselves to evaluate the pilot projects carried out and to share experiences where they have been successful.
In conclusion, I would like to relaunch the proposal that I made to this House last year, in relation to the report on preserving our film heritage, to create a thematic European film archive to safeguard a careful selection of films on historical events and on events relating to the development of the Community project.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I too would like to start with warm thanks to Mrs Hieronymi for her work and to Commissioner Reding for her good cooperation.
What our media policy is in fact about is the further development of the specific aesthetic language of European films. At the heart of our cultural self-image is the desire to fight against Hollywood's dominance, to show our own films, characterised as they are by European diversity, and to facilitate their production and distribution. Although we know that the audio-visual industry is also of enormous importance in terms of the Lisbon Strategy and of Europe's economic development, this is not just about the economy; it is also, in a profound sense, about cultural policy and about cultural identity and cultural diversity.
I agree with the previous speakers who have highlighted under-capitalisation and the need for a rapid start to be made, and for our media programme to be better funded.
on behalf of the UEN Group. - Mr President, I also would like to congratulate the rapporteur, Mrs Hieronymi, on her work and Commissioner Reding on her work in support of this programme.
I support the continuation of the MEDIA programme for the period 2007-2013. We must remember, as Europe integrates more closely, that it is very important that we seek to protect and promote our different cultural and linguistic diversities within the EU itself. We must always remember that the diversity of Europe is its greatest strength. In essence, the MEDIA programme will help to develop the audiovisual sector in Europe during the coming six years.
Amendments by the European Parliament have ensured that the importance of European cinema is being recognised under the MEDIA programme for the purpose of intercultural dialogue, linguistic and cultural diversity and non-discrimination.
on behalf of the IND/DEM Group. - Mr President, this proposal has been another plank in the attempts to impose EU ideals and censorship on an unsuspecting public. It is less about support to industries in the EU, and more about protecting them from outside competition in the real world.
I have to ask: why is this proposal necessary? Well, maybe because in implementing such a programme the EU can exploit yet another area where its message can be delivered to folk who will not believe or contemplate that they are being manipulated. I quote: 'It is to be recalled that (...) the programme MEDIA has now clearer references to the importance of European cinema for intercultural dialogue'. But it wholly ignores the bigger intercultural dialogue between the different European cultures and those of the wider world, for instance that of the Indian subcontinent. Not only that, but each and every aspect of this report duly sets out another attempt to interfere with commercial activity.
We are told that the programme will cost EUR 671 million. We also know that he who pays the piper calls the tune. But where is the added value? Who benefits? It ignores what folk might want to see, given freedom of choice. However, the EU will benefit by distorting the marketplace in the minds of citizens. Ah yes, EU citizens, those poor folk who had citizenship forced upon them, from which there is as yet no escape!
(PL) I would like to begin by thanking the rapporteur for her excellent work. As we are all aware, the audiovisual sector is a very important element of our economy. Over a million people are employed in it. This sector also plays a crucial social and cultural role, because almost every European household boasts a television set.
Unfortunately, and it pains me to say so, films produced in Europe represent only 26% of the European film market, as opposed to the 71% accounted for by American productions. I cannot agree with the previous speaker that some kind of force is involved here. It is indeed incumbent upon us to provide European audiences with a choice. This must, however, be a choice involving good quality European productions, because the percentages I mentioned just now certainly do not reflect the quality of the films we are able to watch. It is therefore to be hoped that the MEDIA 2007 programme will help to redress the balance.
Strengthening European cultural diversity and European cinema production is a noble aim, but it can only be achieved by simultaneously strengthening the competitiveness of the European audiovisual sector. Obviously, digitalisation is one way to combat fragmentation and under-investment in the European film market, but what is really required is a better distribution system on the European market and also on the international markets. Nowadays, technological progress in terms of digital services facilitates better dissemination of European audiovisual products. However, the lack of private sector involvement, especially in the context of financing ventures in the audiovisual sphere, will not allow the MEDIA 2007 programme to be fully implemented. The current offer concerning credit for audiovisual production is very inadequate, particularly regarding films created by small and medium-sized producers. The same is true of the grants available to young filmmakers.
I trust the MEDIA 2007 programme will not go to waste.
(EL) Mr President, Commissioner, today is a particularly important day for the Committee on Culture and Education, with the reports by my honourable friends Mrs Hieronymi, Mr Graça Moura, Mrs Gröner, Mrs Pack and Mr Takkula on the multiannual programmes for the audiovisual sector, culture, youth, education and European nationality tabled for final approval by plenary. The members of our committee merit congratulations.
Despite the delay in approving the programmes, which was due to difficulties in reaching agreement on the financial perspective, we believe that the resources which will be made available, even though inadequate, will allow these programmes to continue to offer their benefits.
In particular, the MEDIA programme may play an important role in improving the competitiveness of the European cinema industry, by giving financial support to the development of audiovisual works, the training of professionals in the sector and the strengthening of the distribution and circulation of European works. We also need to highlight here the efforts made by Mrs Reding.
The development and promotion of European films is of decisive importance to the maintenance of cultural diversity and economic development and employment. Unfortunately, the great wealth of the linguistic and cultural diversity of Europe is also the cause of an even greater structural problem on the audiovisual market. I refer to the extensive fragmentation of the national markets, which does not allow the European cinema industry to acquire a larger share of the European and global market.
MEDIA 2007 needs to help combat the lack of cross-border circulation of European works.
Mr President, first of all I would like to congratulate and thank Mrs Hieronymi for her excellent work and Commissioner Reding for the positions she has adopted.
I think it is very important to support the audiovisual sector and European cinema in order to ensure diversity and plurality in Europe and to work towards the main aims of the European Union. I think that it is also very important for endangered cultures, for the languages of stateless nations, for minority languages and so on. The reference in the report to the regional and local levels is very important, because it focuses on the need for real diversity in the European Union. That is a great support. Also, we have to support independent producers in order to enrich audiovisual output and make it more in tune with reality and with European culture.
(EL) Mr President, if you watch television in any country of the European Union and do not see the news, you think that you are in the United States. The American culture reigns; that repulsive culture with violence, crime, rape and so on which enters our homes so easily. We need to protect the European family from this culture, which does not suit us. Clearly, therefore, we need to strengthen European cinema; we need to strengthen the culture and civilisation of this continent, but I greatly fear that the means introduced in the report are powerless.
Television is 'nitro-glycerine' in the hands of the person controlling it. It provides the food that person wants. I would refer to Euro News, which we fund, which a short while ago called all the Italians mafia for something to do with football. Euro News comes along and makes its own policy, saying 'Macedonia', unlike the European Union, which calls this country FYROM.
The point, therefore, is that we need to give financial support and, at the same time, control where our money is going and how some of it is being spent. This is an important matter, if we want to be successful on a vital issue, because it is opinion-forming. Of course, the history of the Member States can also be strengthened, if you want. I do not know the history of Poland, just as Poland does not know the history of Greece. We are now one family. We should know where everyone comes from. Who we are and where we want to go. So this needs to be funded and I hope that such provision is made, but of course it needs daring and not the method with which we are approaching things today.
Member of the Commission. (FR) Mr President, I would once again like to thank the European Parliament, and in particular the Committee on Culture and Education and its chairman and rapporteur, for their valuable assistance in the interests of European creativity and cinematographic diversity.
I share the opinions and the concerns of those Members who say that, unfortunately, the funding is not adequate for our ambitions. We have not received the funding we asked for: it is regrettable but true. We must therefore act to ensure that the new programme, with less funding, is an opportunity to wipe the slate clean and to concentrate on those actions that have real European added value, while calling on the national governments to take responsibility for the other actions.
As the rapporteur has already explained very well, we will then stick with the actions that have proven themselves over the years. Having said that, we will also add, for example, support for video on demand, which is becoming a priority. We will also support digitisation, which is a particular opportunity for the circulation of European productions, and we will increase support for distribution in order to create the necessary synergies for the era of online film. We are also going to introduce a new action to support the presence of European films on the emerging markets in other continents. Those are the most important elements of this initiative, which enjoys the almost unanimous support of the European Parliament, the Council of Ministers and those in the sector. Mr President, thank you for Parliament's assistance, which will be understood, from the outside, by both viewers and creators of audiovisual productions.
The debate is closed.
The vote will take place tomorrow at 12 noon.